Citation Nr: 0103743	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
25, 1996 for the award of service connection and the 
assignment of a 20 percent disability rating for recurrent 
dislocation of the left shoulder.

2.  Entitlement to restoration of service connection for 
recurrent dislocation of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1970.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

It is also noted that during the current appellate period the 
veteran was afforded a personal hearing at the RO in February 
2000, at which time testimony was provided as to both issues 
now on appeal.  


REMAND

The veteran contends, in essence, that he is entitled to an 
effective date earlier than November 25, 1996, for the award 
of service connection for a left shoulder disability, which 
was granted by the RO in July 1998.  Specifically, as noted 
as part of a VA Form 9, Appeal to Board of Veterans' Appeals, 
dated in April 1999, the veteran seeks a retroactive award 
effective the day following his date of service separation in 
February 1970.  

In a rating decision dated in July 1998, service connection 
was granted for "recurrent dislocation, left shoulder," and 
a 20 percent rating was assigned, effective November 25, 
1996, pursuant to Diagnostic Code 5299-5202.   

A rating decision dated in April 1999 proposed the severance 
of the July 1998 grant of service connection.  The veteran 
was advised, pursuant to 38 C.F.R. § 3.105(d) (2000), of the 
proposed reduction and of his rights by letter dated later in 
April 1999.  A rating decision dated in July 1999 effectuated 
the severance of the veteran's service-connected left 
shoulder disability.

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Concerning the issues currently before the Board, the Board 
believes that additional development of the evidence is 
necessary prior to its adjudication of these claims.  The 
veteran, as shown as part of a letter received by VA in June 
1998, indicated that he had been treated at the VA Medical 
Center (VAMC) located in Dallas, Texas on June 8, 1998.  
While a comprehensive review of the evidence of record shows 
that various VA medical treatment records from the Dallas 
VAMC have been associated with the record, dated from, in 
part, February 1993 to March 1997, there are no treatment 
records dated subsequent to March 1997.  Furthermore, it does 
not appear that an attempt was made to obtain the above-
mentioned June 1998 VAMC treatment record.  The Board is 
therefore of the opinion that an attempt should be made to 
obtain all available treatment records which have not already 
been associated with the record, to include the June 8, 1998, 
treatment record, as such records may prove beneficial in 
support of his claims.

Accordingly, in the interest of ensuring the veteran's 
receipt of procedural due process, and to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
problems associated with his left 
shoulder since March 1997.  Non-VA 
records should be secured upon obtaining 
the appropriate release.  Once obtained, 
all records not already associated with 
the claims folder should be associated 
therein.  The veteran should also be 
informed that he may furnish additional 
evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

2.  Subsequently, the RO should seek to 
obtain treatment records associated with 
the veteran's claimed June 8, 1998, 
treatment at the VAMC located in Dallas, 
Texas.  All such records obtained should 
be associated with the record.  In the 
event that the requested records are not 
found to be available, written indication 
from the Dallas VAMC should be made part 
of the record indicating the 
unavailability of the records.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000 and 01-02 (January 9, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should review the record and re-
adjudicate the issues on appeal.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).  This document should 
reflect reasons and bases for the 
decisions reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, after compliance with 
appropriate appellate procedures.  No action by the veteran 
is required until he receives further notice.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


